Case 8:19-cv-01351-JVS-DFM Document 37 Filed 09/19/19 Page 1 of 5 Page ID #:1367



   1   RICHARD S.J. HUNG (CA SBN 197425)
       RHung@mofo.com
   2   MORRISON & FOERSTER LLP
       425 Market Street
   3   San Francisco, California 94105-2482
       Telephone: 415.268.7000
   4   Facsimile: 415.268.7522
   5   BITA RAHEBI (CA SBN 209351)
       brahebi@mofo.com
   6   ROSE S. LEE (CA SBN 294658)
       roselee@mofo.com
   7   MORRISON & FOERSTER LLP
       707 Wilshire Boulevard
   8   Los Angeles, CA 90017-3543
       Telephone: 213.892.5428
   9   Facsimile: 213.892.5454
  10   Attorneys for Defendants AUTODESK,
       INC., ANDREW ANAGNOST, AND
  11   PASCAL W. DI FRONZO
  12
                           UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
  15
       LOUIS A. COFFELT, JR.,                Case No. 8:19-cv-01351-JVS-DFM
  16
                        Plaintiff,           DEFENDANTS AUTODESK, INC.,
  17                                         ANDREW ANAGNOST, AND
              v.                             PASCAL W. DI FRONZO’S
  18                                         OPPOSITION TO PLAINTIFF’S
       ANDREW ANAGNOST, PASCAL W.            MOTION FOR DEPOSITION OF
  19   DI FRONZO, AUTODESK, INC.,            RICHARD S.J. HUNG AND TO
       SONY PICTURES IMAGEWORKS,             EXTEND OCTOBER 21, 2019
  20   SONY CORPORATION OF                   HEARING DATE
       AMERICA, LARRY GRITZ,
  21
                        Defendants.
  22                                         Date: October 21, 2019
                                             Time: 1:30 p.m.
  23                                         Courtroom: Santa Ana, 10C
  24                                         Hon. James V. Selna
  25
  26
  27
  28
                                             1
       sf-4079409
Case 8:19-cv-01351-JVS-DFM Document 37 Filed 09/19/19 Page 2 of 5 Page ID #:1368



   1   I.     INTRODUCTION
   2          Autodesk respectfully requests that the Court deny Louis Coffelt’s motion to
   3   depose Autodesk’s attorney, based on the contents of his attorney declaration.
   4          From a procedural perspective, Mr. Coffelt’s motion violates Local Rule 7-3,
   5   as he did not observe the seven-day notice requirement. The Court may deny his
   6   motion on this basis alone.
   7          From a substantive perspective, there is plainly no merit to Mr. Coffelt’s
   8   motion. The sole purpose of Richard Hung’s declaration in support of Autodesk’s
   9   motion to dismiss was to declare that documents for which Autodesk seeks judicial
  10   notice are true and correct copies. Mr. Hung did not offer any testimony regarding
  11   the contents of these documents or any computer code, and Mr. Coffelt offers
  12   nothing to overcome the strong presumption against deposing trial counsel during
  13   active litigation. There is no basis for Mr. Hung’s deposition.
  14          At its core, Mr. Coffelt’s motion is just like his seven prior pro se lawsuits:
  15   vexatious and harassing. The Court therefore should deny his requests both for this
  16   deposition request and for an extension of the October 21, 2019 hearing date to
  17   accommodate the deposition.
  18   II.    ARGUMENT
  19          A.    Mr. Coffelt Did Not Satisfy Local Rule 7-3
  20          As Judge Olguin previously observed, even “[p]ro se litigants such as
  21   plaintiff are not exempt from complying with court orders, the requirements of the
  22   Federal Rules of Civil Procedure[,] or a judicial district’s local rules.” (See, e.g.,
  23   ECF No. 30, Request for Judicial Notice (“RJN”), Ex. 24 at 1.) Here, Mr. Coffelt’s
  24   motion to depose Autodesk’s lead counsel based on his declaration attaching
  25   documents is simply the latest example of his disregard for applicable rules and
  26   procedures. (See id. at 1 (ordering Mr. Coffelt to refrain from filing future
  27   motions); see also id., Ex. 28 at 1 (observing that Mr. Coffelt had used “his
  28   electronic filing privileges to file a number of inappropriate documents onto the
                                                   2
       sf-4079409
Case 8:19-cv-01351-JVS-DFM Document 37 Filed 09/19/19 Page 3 of 5 Page ID #:1369



   1   case docket”).)
   2          Under Local Rule 7-3, Mr. Coffelt was obligated to “contact opposing
   3   counsel to discuss thoroughly, preferably in person, the substance of the
   4   contemplated motion and any potential resolution” “at least seven (7) days prior to
   5   filing of the motion.” (Emphasis added.) Instead, Mr. Coffelt filed his motion on
   6   the same day that he e-mailed Autodesk to express his desire to depose Autodesk’s
   7   counsel under Local Rule 7-8. (Hung Decl., Ex. A; ECF No. 33.) On that basis
   8   alone, the Court may deny his motion. See L.R. 7-4 (“The Court may decline to
   9   consider a motion unless it meets the requirements of L.R. 7-3 through 7-8.”).
  10          B.    Mr. Coffelt’s Motion Is Meritless
  11          If the Court were inclined to consider the merits of Mr. Coffelt’s motion, it
  12   would find that there are none. The sole purpose of Richard Hung’s declaration in
  13   support of Autodesk’s motion to dismiss was to declare that documents for which
  14   Autodesk seeks judicial notice are true and correct copies. (See ECF No. 29-1.)
  15   Mr. Hung did not make himself out to be an “expert computer programmer” or
  16   offer “testimony directed to a computer program” in his declaration, as Mr. Coffelt
  17   mistakenly contends. (See ECF No. 33 at 2.)
  18          Mr. Coffelt apparently takes issue with Exhibits 31, 32, and 33 to Autodesk’s
  19   Request for Judicial Notice.1 But as Mr. Coffelt does not dispute the accuracy of
  20   any of these documents, there is nothing to be gained by deposing the attorney who
  21   declared that they were “true and correct” copies.
  22          Exhibits 31 and 32 are copies of Github webpages containing Sony
  23   Imageworks’ OSL source code. Specifically, these pages include the
  24
  25          1
                As with many of Mr. Coffelt’s submissions, it is difficult to ascertain his
       actual positions in this motion. After identifying Exhibits 31, 32, and 33 (ECF
  26   No. 33 at 4-5), Mr. Coffelt states that “Mr. Hung’s deposition is needed in order for
       Coffelt to show Mr. Hung’s Declaration items 29, 30, 31 are inadmissible” (id. at
  27   5). It is unclear whether Mr. Coffelt is challenging the Exhibits themselves or
       specific paragraphs from Mr. Hung’s declaration.
  28
                                                  3
       sf-4079409
Case 8:19-cv-01351-JVS-DFM Document 37 Filed 09/19/19 Page 4 of 5 Page ID #:1370



   1   “testshade.cpp” file, which Mr. Coffelt accuses of infringement. As Autodesk
   2   explains in its RJN, the accuracy of these webpages cannot reasonably be
   3   questioned, as Mr. Coffelt himself relies on Github as the source of the code
   4   accused of infringing his alleged copyright. (See Compl. (ECF No. 1) at 3 (Table
   5   of Exhibits identifying Github as the source for at least Exhibits 105, 106, and 107
   6   of Mr. Coffelt’s Complaint).)
   7          As for Exhibit 33, that is the excerpt from the IBM Dictionary of Computing
   8   (3d ed. 1994) for the definition of “nest.” (See ECF No. 30 at 7, Ex. 33.)
   9   “A dictionary is a source whose accuracy cannot reasonably be questioned and
  10   therefore courts can consult dictionaries at any stage of litigation to determine the
  11   meaning of words and phrases.” Commercial Copy Innovations, Inc. v. Ricoh
  12   Elecs., Inc., No. SACV 17-437-JVS (KESX), 2017 WL 7838719, at *3 (C.D. Cal.
  13   Oct. 16, 2017).
  14          Mr. Coffelt apparently seeks the deposition of Autodesk’s attorney because
  15   he has specific questions about the contents of these documents. (See, e.g., ECF
  16   No. 33 at 5 (asking “[w]hat is the meaning of dot cpp at the file name extension
  17   (‘testshade.cpp’),” “does the book contain any definitions which are not definitions
  18   of computing”).) But deposing the attorney who declared that exhibits are “true
  19   and correct” copies, for purposes of providing them to the Court, is not the right
  20   means of obtaining that understanding. See Hickman v. Taylor, 329 U.S. 495, 513
  21   (1947) (strong presumption against deposing counsel during an active litigation);
  22   see also Chao v. Aurora Loan Servs., LLC, No. C 10-3118 SBA (LB), 2012 U.S.
  23   Dist. LEXIS 169923, at *7-8 (N.D. Cal. Nov. 26, 2012) (“The Supreme Court . . .
  24   alluded to a presumption that trial counsel should not be forced to testify because
  25   doing so compromises the standards of the legal profession.”) (quotations omitted);
  26   Sterne Kessler Goldstein & Fox PLLC v. Eastman Kodak Co., 276 F.R.D. 376,
  27   380–82 (D.D.C. 2011) (depositions of opposing counsel undermine attorney-client
  28   communications, present unique opportunities for harassment, disrupt opposing
                                                  4
       sf-4079409
Case 8:19-cv-01351-JVS-DFM Document 37 Filed 09/19/19 Page 5 of 5 Page ID #:1371



   1   counsel’s preparation, and may spawn collateral litigation on issues of privilege,
   2   scope, and relevancy). Mr. Hung did not opine or offer any declarations about the
   3   contents of those documents.
   4   III.   CONCLUSION
   5          Not content to harass Autodesk itself (via his two prior unsuccessful
   6   lawsuits) or its executives (whom he has joined in this lawsuit, without
   7   explanation), Mr. Coffelt includes Autodesk’s lawyers in his shenanigans. His
   8   latest motion is procedurally and substantively meritless and should be denied.
   9
  10   Dated:       September 19, 2019        RICHARD S.J. HUNG
                                              BITA RAHEBI
  11                                          MORRISON & FOERSTER LLP
  12
  13                                          By: /s/ Richard S.J. Hung
                                                    Richard S.J. Hung
  14
                                                     Attorneys for Defendants
  15                                                 AUTODESK, INC., ANDREW
                                                     ANAGNOST, AND PASCAL W.
  16                                                 DI FRONZO
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 5
       sf-4079409
